 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1155 
In the House of Representatives, U. S.,

May 12, 2010
 
RESOLUTION 
Commending the progress made by anti-tuberculosis programs. 
 
 
Whereas tuberculosis (hereafter in this preamble referred to as TB) is the second leading fatal global infectious disease behind HIV/AIDS, claiming 1,800,000 million lives each year; 
Whereas the global TB pandemic and the spread of drug resistant TB present a persistent public health threat to the United States; 
Whereas according to 2009 data of the World Health Organization, 5 percent of all new TB cases are drug resistant; 
Whereas TB is the leading killer of people with HIV/AIDS; 
Whereas TB is the third leading killer of adult women, and the stigma associated with TB disproportionately affects women, causing them to delay seeking care and interfering with treatment adherence; 
Whereas the Institute of Medicine (IOM) found that the resurgence of TB between 1980 and 1992 was caused by cuts in TB control funding and the spread of HIV/AIDS; 
Whereas, although the numbers of TB cases in the United States continue to decline, progress towards TB elimination has slowed, and it is a disease that does not recognize borders; 
Whereas New York City had to spend over $1,000,000,000 to control a multi-drug resistant TB outbreak between 1989 and 1993; 
Whereas an extensively drug resistant form of TB, known as XDR-TB (hereafter referred to in this preamble as XDR-TB)), is very difficult and expensive to treat and has high and rapid fatality rates, especially among HIV/AIDS patients; 
Whereas the United States has had more than 83 cases of XDR-TB over the last decade; 
Whereas the Centers for Disease Control and Prevention estimated in 2009 that it costs $483,000 to treat a single case of XDR-TB; 
Whereas African Americans are 8 times more likely to have TB than Caucasians, and significant disparities exist among other United States minorities, including Native Americans, Asian Americans, and Hispanic Americans; 
Whereas, although drugs, diagnostics and vaccines for TB exist, these technologies are antiquated and are increasingly inadequate for controlling the global epidemic; 
Whereas the most commonly used TB diagnostic in the world, sputum microscopy, is more than 100 years old and lacks sensitivity to detect TB in most HIV/AIDS patients and in children; 
Whereas current tests to detect drug resistance take at least 1 month to complete and faster drug susceptibility tests must be developed to stop the spread of drug resistant TB; 
Whereas the TB vaccine, BCG, provides some protection to children, but has little or no efficacy in preventing pulmonary TB in adults; 
Whereas there is also a critical need for new TB drugs that can safely be taken concurrently with antiretroviral therapy for HIV; 
Whereas enactment of the Tom Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008 and the Comprehensive TB Elimination Act provide an historic United States commitment to the global eradication of TB, including to the successful treatment of 4,500,000 new TB patients and 90,000 new multi-drug resistant (MDR) TB cases by 2013, while providing additional treatment through coordinated multilateral efforts; 
Whereas the United States Agency for International Development provides financial and technical assistance to nearly 40 highly-burdened TB countries and supports the development of new diagnostic and treatment tools, and is authorized to support research to develop new vaccines to combat TB; 
Whereas the Centers for Disease Control and Prevention, working in partnership with States and territories of the United States, directs the national TB elimination program and essential national TB surveillance, technical assistance, prevention activities and supports the development of new diagnostic, treatment and prevention tools to combat TB; 
Whereas the National Institutes of Health, through its many institutes and centers, plays the leading role in basic and clinical research into the identification, treatment and prevention of TB; 
Whereas the Global Fund to Fight AIDS, Tuberculosis and Malaria provides 63 percent of all international financing for TB programs worldwide and finances proposals worth $3,200,000,000 in 112 countries, and TB treatment for 6,000,000 and HIV/TB services for 1,800,000, and in many countries in which the Global Fund supports programs, TB prevalence is declining, as are TB mortality rates; and 
Whereas March 24, 2010, is World Tuberculosis Day, a day that commemorates the date in 1882 when Dr. Robert Koch announced his discovery of Mycobacterium tuberculosis, the bacteria that causes tuberculosis: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals of World TB Day to raise awareness about tuberculosis; 
(2)commends the progress made by United States-led anti-tuberculosis programs; and 
(3)reaffirms its commitment to global tuberculosis control made through the Tom Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008. 
 
Lorraine C. Miller,Clerk.
